 

Exhibit 10.1

 

AMENDED AND RESTATED COOK INLET PARTICIPATION AGREEMENT

 

This Amended and Restated Cook Inlet Participation Agreement ("Agreement") is
entered into and made effective as of August 21, 2013 (the "Effective Date"), by
and between Buccaneer Alaska, LLC, a limited liability company duly formed under
the laws of the state of Texas (hereinafter referred to as "BUCCANEER"), whose
mailing address is 952 Echo Lane, Suite 420, Houston, Texas 77024, Buccaneer
Alaska Operations, LLC, a limited liability company duly formed under the laws
of the state of Alaska, ("OPERATIONS"), whose mailing address is 952 Echo Lane,
Suite 420, Houston, Texas 77024, and EOS Petro, Inc. a Delaware corporation,
whose mailing address is 1999 Avenue of the Stars, Suite 2520, Los Angeles,
California 90067 (“EOS”). BUCCANEER, OPERATIONS, and EOS are sometimes referred
to herein collectively as "Parties" and individually as a "Party".

 

WITNESSETH

 

WHEREAS, the Parties are entering into this Agreement to set forth the terms and
conditions whereby BUCCANEER and EOS will jointly explore and develop the leases
and the right to earn leases described on EXHIBITS A and B attached hereto
(collectively, the “Leases”);

 

WHEREAS, the working interest owned by BUCCANEER in the Southern Cross Unit,
Northwest Cook Inlet Unit and West Eagle Unit is as set forth in EXHIBIT A
attached hereto (the “Working Interest”);

 

WHEREAS, BUCCANEER is a party to the North Cook Inlet Deep Farmout Agreement
among ConocoPhillips Alaska, Inc. (“COP Alaska”), ConocoPhillips Company
(together with COP Alaska, “COP”), and BUCCANEER dated April 15, 2013 (as
amended from time to time, the “Deep Rights Farmout Agreement”), covering the
Farmout Area as described therein (“North Cook Inlet Unit”) a copy of which is
attached hereto as EXHIBIT B (“Deep Rights Farmout Agreement”);

 

WHEREAS, EOS desires to (i) participate in a six (6) (or more as set forth
herein) well program on the Southern Cross Unit, North Cook Inlet Unit and West
Eagle Unit and (ii) have the right and option to participate in two (2)
Commitment Wells that BUCCANEER may elect to drill in the Northwest Cook Inlet
Unit, in each case by paying one hundred per cent (100%) of the costs to drill,
log, and plug and abandon or complete such wells, as applicable, in exchange for
the assignment by BUCCANEER of fifty per cent (50%) of BUCCANEER’S Working
Interest in the Southern Cross Unit, Northwest Cook Inlet Unit and West Eagle
Unit and, in the case of any North Cook Inlet Unit Well, the assignment by
BUCCANEER of fifty per cent (50%) of any working interest to be assigned to
BUCCANEER by COP pursuant to the Deep Rights Farmout Agreement; and

 

WHEREAS, EOS and BUCCANEER desire to designate OPERATIONS as operator of record
for the Leases subject to the terms of an offshore operating agreement, in a
form mutually satisfactory to EOS and BUCCANEER, to be attached hereto and made
a part hereof as EXHIBIT C (the “Cook Inlet Operating Agreement”).

 



5

 

 

AGREEMENT

 

NOW, THEREFORE, for a valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, together with the mutual covenants,
conditions and obligations contained herein, the Parties do hereby enter into
this Agreement under the following terms and conditions:

 

1.            Cook Inlet Operating Agreement

 

1.1          OPERATIONS is hereby designated the Operator and OPERATIONS shall
be the Operator for all operations within the AMI (as defined in Section 7
hereto). OPERATIONS will operate all exploration and development operations
conducted within the AMI pursuant to the Cook Inlet Operating Agreement and
shall use its best commercial efforts in accordance with the standards set forth
in the Cook Inlet Operating Agreement to conduct Operations to the mutual
benefit of the Parties in good faith. Payment of the AFE amounts will be billed
and paid for under the terms of the Cook Inlet Operating Agreement.

 

1.2          OPERATIONS will utilize the Endeavour-Spirit of Independence (the
“Endeavour”) on the Southern Cross Unit, Northwest Cook Inlet Unit and North
Cook Inlet Unit and any additional drilling within the AMI pursuant to the Cook
Inlet Operating Agreement. Subject to the terms and conditions of this
Agreement, any drilling agreement for the use of the Endeavour, and the Cook
Inlet Operating Agreement, EOS and BUCCANEER shall have the exclusive first
right to hire and retain the Endeavour, subject to the terms and conditions of
the applicable drilling agreement and Cook Inlet Operating Agreement, for a
period of three (3) years beginning on the date of funding of the escrow for the
first Commitment Well pursuant to Section 3.1 hereof (the “Exclusive Drilling
Period”). During the Exclusive Drilling Period and subject to the terms and
conditions of the Deep Rights Farmout Agreement, the consent of EOS and
OPERATIONS shall be required for the Endeavour to contract with third parties,
which consent shall not be unreasonably withheld. EOS shall further have the
exclusive right and option to extend the Exclusive Drilling Period for an
additional three (3) years if necessary to drill and complete, or plug and
abandon, as appropriate, the wells, including all Commitment Wells, in the
Southern Cross Unit, Northwest Cook Inlet Unit and North Cook Inlet Unit, and
the Parties shall otherwise have the exclusive right and option to extend the
Exclusive Drilling Period by mutual agreement. If the Endeavour is not available
for operations in the AMI when needed, other offshore rigs (if they are
available and appropriate for operations on the Leases) may be utilized by
mutual agreement between the Parties, provided, however, where BUCCANEER becomes
a Non-participating Party in a Non-consent Operation, the provisions relating to
a substitute Operator pursuant to the Cook Inlet Operating Agreement shall
apply.

 

1.3          Except as expressly set forth in this Agreement, OPERATIONS shall
have all of the rights of the Operator provided for in the Cook Inlet Operating
Agreement.

 

1.4          EOS and BUCCANEER shall have all of the rights and be subject to
all of the obligations of a Non-operator provided for in the Cook Inlet
Operating Agreement.

 

1.5          EOS or BUCCANEER may remove and replace OPERATIONS as Operator only
in accordance with, and as provided in, the Cook Inlet Operating Agreement.

 

2.            Commitment Wells

 

2.1          BUCCANEER and EOS shall drill, log, and plug and abandon or
complete, as applicable, no fewer than two (2) wells on each of BUCCANEER’s (a)
Southern Cross Unit with operations in furtherance of drilling of the first well
thereon to commence by no later than September 15, 2013, (b) North Cook Inlet
Unit with operations in furtherance of drilling of the first well thereon to
commence by no later than December 31, 2014, and (c) West Eagle Unit with
operations in furtherance of drilling of the first well thereon to commence by
no later than October 1, 2013 (collectively, the “Commitment Wells”). Further,
EOS shall have the exclusive right and option (the “Northwest Cook Inlet Unit
Wells Option”) to fund the drilling, and earn into the Working Interest as set
forth herein, of two (2) Commitment Wells that BUCCANEER and EOS may elect to
drill in the Northwest Cook Inlet Unit (the “Northwest Cook Inlet Unit Wells”).

 



6

 

 

2.2           

 

(a)          The Parties agree that the terms and conditions of this Agreement
as to any North Cook Inlet Unit Well shall be subject to the terms and
conditions of the Deep Rights Farmout Agreement. Therefore, in the event of a
conflict between the terms of this Agreement, any applicable operating agreement
and the rights and obligations of BUCCANEER under the Deep Rights Farmout
Agreement, the terms and conditions governing the rights and obligations of
BUCCANEER under the Deep Rights Farmout shall govern.

 

(b)          It is currently anticipated that BUCCANEER will not make a decision
as to whether to drill the Northwest Cook Inlet Unit Wells prior to March 31,
2014; but the Parties acknowledge that this date may change and BUCCANEER may
need to make a decision on whether to drill the Northwest Cook Inlet Unit Wells
prior to that date. In the event that BUCCANEER chooses to drill the Northwest
Unit Wells, it will provide EOS with as much advance notice as practicable, and
in any event not less than thirty (30) days advance notice of such decision, in
order to allow EOS the opportunity to elect to participate in the funding of the
drilling of any Northwest Cook Inlet Unit Wells. Regardless of the length of the
notice period, if EOS wishes to exercise the Northwest Cook Inlet Unit Wells
Option, EOS must give written notice of such election to BUCCANEER prior to
BUCCANEER commencing drilling operations on the first of the Northwest Cook
Inlet Unit Wells. Once BUCCANEER commences drilling operations on the first of
the Northwest Cook Inlet Unit Wells, the Northwest Cook Inlet Unit Wells Option
shall immediately terminate along with any right of EOS to participate in the
funding of a Northwest Cook Inlet Unit Well.

 

2.3          The Commitment Wells shall be drilled to the objective depths
specified in the AFEs (the “Objective Depths”). Unless otherwise agreed between
the Parties, the Commitment Wells shall be Special Credit Wells as defined in
Section 5 hereof. The Parties will conduct the operations of all Commitment
Wells pursuant to the Cook Inlet Operating Agreement. All costs and expenses
associated with drilling, logging, evaluating, testing, completing, temporarily
abandoning or plugging and abandoning, as the case may be, each of the
Commitment Wells shall be allocated one hundred per cent (100%) to EOS and zero
per cent (0%) to BUCCANEER.

 

2.4          Once the first two (2) Commitment Wells on a specified unit have
been drilled and plugged and abandoned or completed, as applicable, as specified
by this Agreement, thereafter EOS shall pay fifty per cent (50%) and BUCCANEER
shall pay fifty per cent (50%) of all costs and expenses chargeable to the joint
account or otherwise attributable to all further operations conducted in
connection with such Commitment Wells.

 

2.5          Following consultation with EOS, including with respect to well
locations, Objective Depths and formations, and the well plan for the Commitment
Wells, BUCCANEER shall propose the first Commitment Well and at least thirty
(30) days prior to commencement of actual drilling operations on the first
Commitment Well, BUCCANEER shall finalize and deliver to EOS an AFE with the
estimated costs for the first Commitment Well as set forth in the Cook Inlet
Operating Agreement, and subject to the terms and conditions of the Deep Rights
Farmout Agreement. EOS shall provide input and advice on well locations and
target depths, and EOS and BUCCANEER shall attempt in good faith to reach
agreement on matters relating to such proposal, however, notwithstanding
anything to the contrary, EOS consent shall be required for all Commitment Wells
with costs allocated 100% to EOS as set forth herein. The AFE for each Well
drilled hereunder will include the cost of (a) drilling to a total vertical
depth that is through the Objective Depth, (b) acquiring a full set of logs and
modular formation dynamic testing results, (c) acquiring conventional cores, (d)
testing, if warranted, and (e) a reasonable and customary operating day rate for
the Endeavour of no more than One Hundred and Seventy Five Thousand Dollars
($175,000.00) per day, adjusted only as described in Section 10.1 below. Except
as expressly provided herein to the contrary, each AFE shall be prepared in
compliance with the terms of the Cook Inlet Operating Agreement.

 

7

 

 

2.6          EOS and BUCCANEER agree that the approximate well location and the
estimated target depth depicted on the well location maps prepared by BUCCANEER
and approved by EOS are the anticipated (approximate) location and depth for the
Commitment Wells; provided, however, EOS and BUCCANEER understand and agree that
such preferences and judgments are subject to change and shall be continually
evaluated and compared to alternative locations and depths for such Commitment
Wells.

 

2.7          BUCCANEER shall: (i) conduct a title examination of the lands
related to the Commitment Wells, in accord with reasonable standards and
practices in the industry; and (ii) together with the AFE applicable to the
Commitment Wells, deliver to EOS a title opinion with respect to such Commitment
Well in a form reasonably acceptable to EOS. EOS shall reimburse BUCCANEER one
hundred per cent (100%) of the reasonable and necessary costs of such title
examination and title opinion.

 

2.8          Except as expressly provided for herein to the contrary: (i) both
BUCCANEER and EOS shall be entitled to all of the rights and shall be subject to
all of the burdens and obligations provided for in the Cook Inlet Operating
Agreement; and (ii) the Commitment Wells shall be drilled and plugged and
abandoned or completed, as applicable, in accordance with the terms of the Cook
Inlet Operating Agreement, in each case as though such Cook Inlet Operating
Agreement had been executed and delivered by EOS and BUCCANEER and was in full
force and effect at the time of such operations.

 

2.9          The Parties agree that the principles embodied by Sections 2.3
through 2.8 hereunder shall apply equally to any North Cook Inlet Unit Well but
shall also be subject in all such cases to the rights and obligations of
BUCCANEER under the Deep Rights Farmout Agreement, including but not limited to
BUCCANEER’s obligation to consult, and otherwise agree, with COP as to various
matters in connection with the drilling of any North Cook Inlet Unit Well.

 

3.            Earning Title to the Working Interests

 

3.1          Upon payment by EOS of the agreed amounts into escrow for the first
Commitment Well under this Agreement, as provided in Section 4.1 hereunder,
BUCCANEER shall execute and deliver to EOS a present assignment and conveyance,
in a form mutually acceptable to EOS and BUCCANEER, of an undivided fifty per
cent (50%) of BUCCANEER’S Working Interest in and to the Southern Cross Unit and
West Eagle Unit, and (b) an undivided fifty per cent (50%) of any working
interest earned by BUCCANEER in and to the North Cook Inlet Unit under the Deep
Rights Farmout Agreement. In no event shall the Working Interest assigned to EOS
hereunder be less than fifty per cent (50%) of BUCCANEER’S working interest
listed in Exhibits A and B hereunder. If the Northwest Cook Inlet Unit Wells
Option is exercised by EOS, then upon payment by EOS of the agreed amount into
escrow as provided in Section 4.1 hereunder for the first Northwest Cook Inlet
Unit Well, BUCCANEER shall execute and deliver to EOS a present assignment and
conveyance, in a form mutually acceptable to EOS and BUCCANEER, of an undivided
fifty per cent (50%) of BUCCANEER’S Working Interest in and to the Northwest
Cook Inlet Unit.

 



8

 

 

3.2          In the event that EOS fails to pay into the escrow set forth in
Section 4.1 hereunder the escrowed amounts associated with drilling and
completing any remaining Commitment Well(s), or Northwest Cook Inlet Unit Option
Wells, after exercise of the Option by EOS, as the case may be, then except in
the event of material breach of this Agreement by BUCCANEER or OPERATIONS, or
failure to obtain any required consent of COP or COP Alaska, EOS shall
immediately (within 5 days of written notice by BUCCANEER) assign back to
BUCCANEER all of the Working Interests and any interest in the North Cook Inlet
Unit previously assigned to EOS; provided, however, that EOS shall retain the
Working Interest associated with any Commitment Wells or North Cook Inlet Unit
that have been previously drilled and completed and for which EOS has paid
drilling and completion costs hereunder. The Working Interest and any interest
in the North Cook Inlet Unit transferred and assigned back to BUCCANEER shall
not be reduced, diminished or burdened in any way (including, without
limitation, by any lien, royalty or other interest). In the event that such
condition occurs and EOS fails to execute and deliver all such assignment
documents as set forth herein and requested within five (5) days of written
request from BUCCANEER, then the Parties expressly agree that BUCCANEER is
hereby granted power of attorney by EOS and shall have all right, power and
authority to take all action on behalf of EOS (including, without limitation,
executing and delivering assignments and other documents) for the sole purpose
of effectuating this transfer of the applicable Working Interest and North Cook
Inlet Unit back to BUCCANEER.

 

4.            Escrow for Commitment Wells

 

4.1          Within thirty (30) days following the delivery of an agreed-upon
AFE (including any supplemental AFEs) for each Commitment Well to be drilled and
completed pursuant to this Agreement, EOS shall pay into escrow one hundred per
cent (100%) of all of the costs and expenses specified in that AFE. However, the
AFE for the first Southern Cross Unit Commitment Well must be agreed and funded
within fifteen (15) days of delivery to EOS due to the existing drilling
schedule.

 

4.2          BUCCANEER and EOS shall work together in good faith to determine
the amounts to be placed into escrow pursuant to Section 4.1. In the event that
the Parties are unable to agree on the escrow amount, then BUCCANEER’s
determination of these amounts as set forth in a reasonable and customary AFE
provided hereunder shall control and be applicable.

 

4.3          The escrow account for the funds specified in Section 4.1 shall be
held at Wells Fargo Bank (or other financial institution reasonably acceptable
to both BUCCANEER and EOS) pursuant to written escrow agreements in forms that
are acceptable to both BUCCANEER and EOS.

 



9

 

 

5.            Special Credit Well(s)

 

5.1          In the event that: (a) BUCCANEER and EOS agree to drill a
“Pre-Tertiary Target” as specified in Alaska statute 43.55.025(l) on the Leases;
(b) EOS and BUCCANEER agree that such well will reasonably qualify for a special
credit or reimbursement pursuant to Alaska Statue 43.55.025 (l); (c) EOS and
BUCCANEER agree that such well will qualify as one of the Commitment Wells; (d)
the Endeavour is available to perform the drilling operations; and (e) BUCCANEER
and EOS approve the AFE for such well, then: (i) EOS will individually pay one
hundred per cent (100%) of the costs for drilling the first such well; (ii) EOS
will contract with OPERATIONS to conduct the design and operation of such
drilling activities using the Endeavour; (iii) upon evaluation of the productive
potential of any prospective geologic intervals encountered in the well,
BUCCANEER and EOS will work in good faith to reach a mutual agreement such that
the well may be plugged and abandoned, temporarily abandoned, or suspended
pending future utilization, but if EOS and BUCCANEER cannot agree upon a course
of action for the well, EOS, as payor, will have the final determination; (iv)
all reimbursements and credits from the State of Alaska will be retained one
hundred per cent (100%) by EOS; and (v) EOS will have the right to acquire up to
a fifty per cent (50%) working interest in the well or each reservoir or pool
discovered by the well upon EOS satisfying the earning conditions of this
Agreement.

 

5.2          In the event that: (a) BUCCANEER and EOS agree to drill a second
Pre-Tertiary Target on the Leases; (b) EOS and BUCCANEER agree that such well
will in all reasonable likelihood qualify for a special credit or reimbursement
pursuant to Alaska Statute 43.55.025 or otherwise ; (c) EOS and BUCCANEER agree
such well will qualify as a Commitment Well; (d) the Endeavour is available to
perform the drilling operations; and (d) BUCCANEER and EOS approve the AFE for
such well, then: (i) BUCCANEER will individually pay one hundred per cent (100%)
of the costs for drilling the second such well; (ii) EOS will contract with
OPERATIONS to conduct the design and operation of such drilling activities using
the Endeavour; (iii) upon evaluation of the productive potential of any
prospective geologic intervals encountered in the well, BUCCANEER and EOS will
work in good faith to reach a mutual agreement such that the well may be plugged
and abandoned, temporarily abandoned, or suspended pending future utilization,
but if EOS and BUCCANEER cannot agree upon a course of action for the well,
BUCCANEER, as payor, will have the final determination; (iv) EOS will reimburse
BUCCANEER for one hundred per cent (100%) of the difference between the total
cost of drilling and completion of the well and the amount of all reimbursements
and credits from the State of Alaska for the ACES or other applicable credits;
(v) BUCCANEER shall assign EOS a fifty per cent (50%) working interest in the
well or each reservoir or pool discovered by the well upon EOS satisfying the
earning conditions of this Agreement.

 

6.            Representations and Warranties

 

6.1          Generally.

 

(a)          BUCCANEER represents and warrants that prior to and upon execution
of this Agreement, BUCCANEER owns the Working Interests in the Southern Cross
Unit, Northwest Cook Inlet Unit and West Eagle Unit as specified in EXHIBIT A.

 

(b)          Each Party represents and warrants that it has not incurred
liability, contingent or otherwise, for brokers' or finders' fees relating to
the transactions contemplated by this Agreement for which any other Party shall
have any.

 



10

 

 

6.2          BUCCANEER hereby represents and warrants to EOS and OPERATIONS as
follows:

 

(a)          It is a limited liability company organized, validly existing and
in good standing under the laws of the State of Texas.

 

(b)          It has full company power and authority to carry on its business as
presently conducted, to enter into this Agreement and the other documents
referenced herein or otherwise executed in connection with the transactions
contemplated hereby and thereby to which it is a party and to perform its
obligations under this Agreement. The execution and delivery of this Agreement
has been, and the performance of this Agreement and the transactions
contemplated hereby shall be, at the time required to be performed hereunder,
duly and validly authorized by all requisite company action on the part of it.

 

(c)          This Agreement that has been duly executed and delivered on its
behalf constitute its legal, valid and binding obligation enforceable in
accordance with the terms hereof, except as enforceability may be limited by
applicable bankruptcy, reorganization or moratorium statutes, or other similar
laws affecting the rights of creditors generally or equitable principles
(collectively, "Equitable Limitations").

 

(d)          The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement shall not: (i)
violate or be in conflict with, or require the consent, except as proved under
the terms and conditions of the Deep Rights Farmout Agreement, of any person or
entity under, any provision of its organizational documents; (ii) conflict with,
result in a breach of, constitute a default (or an event that with the lapse of
time or notice, or both would constitute a default) under any agreement or
instrument to which it is a party or it is bound; (iii) violate any provision of
or require any consent, authorization or approval under any judgment, decree,
judicial or administrative order, award, writ, injunction, statute, rule or
regulation applicable to it; or (iv) result in the creation of any lien, charge
or encumbrance on any of its property.

 

(e)          Other than approvals that may be required of COP under the Deep
Rights Farmout Agreement or the requirements set forth in Section 14.16 hereof,
there are no approvals, consents, filings or notifications required to be
obtained, made or given by it as a condition to or in connection with the
performance by it of its obligations under this Agreement or the consummation by
it of the transactions contemplated by this Agreement. BUCCANEER and OPERATIONS
represent and warrant that they presently possess, and will undertake their best
efforts in good faith to obtain and preserve all reasonable and customary and/or
required certifications, approvals, permits, and/or agreements with all
applicable regulatory or governmental agencies, and their rules, regulations,
and requirements necessary to operate as contemplated herein, and to meet all
requirements for a special credit or reimbursement pursuant to Alaska Statue
43.55.025 for reimbursement of costs, to the reasonable satisfaction of EOS, and
BUCCANEER acknowledges that such satisfaction by EOS is a condition precedent to
the obligations of EOS under this Agreement.

 

(f)           There are no pending suits, actions, or other proceedings in which
it is a party (or, to its knowledge, which have been threatened to be instituted
against it) which affect the execution and delivery by it of this Agreement to
which it is a party, the performance by it of its obligations under this
Agreement to which it is a party or the consummation of the transactions
contemplated hereby or thereby.

 



11

 

 

(g)          BUCCANEER: (i) is represented by competent legal counsel; (ii) has
knowledge and experience in financial and business matters, including
specifically oil and gas businesses; (iii) has the capability of evaluating the
merits and risks of entering into the transactions contemplated in this
Agreement; and (iv) is not in a significantly disparate bargaining position with
the other Parties. BUCCANEER represents, warrants, acknowledges, and agrees that
it and its representatives have been permitted full and complete access to all
materials, books, records, facilities, and other properties and assets related
to the Leases that it and its representatives have desired or requested to see
and/or review, and that it and its representatives have had a full opportunity
to meet with the officers and employees of the other Parties to discuss the
Leases and the transactions contemplated in this Agreement. BUCCANEER
acknowledges that none of the other Parties nor any other person has made any
representation or warranty, expressed or implied, as to the accuracy or
completeness of any information regarding the other Parties, the Leases, or the
transactions contemplated in this Agreement that has been furnished or made
available to BUCCANEER and its representatives, except as expressly set forth in
this Agreement, and, except as expressly set forth in this Agreement, none of
the other Parties nor any other person shall have or be subject to any liability
to BUCCANEER or any other person resulting from the distribution to BUCCANEER,
or BUCCANEER's use, of any such information, and any information, documents or
material made available to BUCCANEER in management presentations or in any other
form in expectation of the transactions contemplated hereby.

 

6.3          EOS hereby represents and warrants to and OPERATIONS as follows:

 

(a)          It is a corporation duly organized, validly existing and in good
standing under the laws of the Delaware.

 

(b)          It has full power and authority to carry on its business as
presently conducted, to enter into this Agreement to which it is a party and to
perform its obligations under this Agreement. The execution and delivery of this
Agreement has been, and the performance of this Agreement and the transactions
contemplated hereby shall be, at the time required to be performed hereunder,
duly and validly authorized by all requisite action on its part.

 

(c)          This Agreement has been duly executed and delivered on its behalf
constitute its legal, valid and binding obligation enforceable in accordance
with the terms hereof, except as enforceability may be limited by Equitable
Limitations.

 

(d)          Its execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement shall not: (i)
violate or be in conflict with, or require the consent of any person or entity
under, any provision of its organizational documents; (ii) conflict with, result
in a breach of, constitute a default (or an event that with the lapse of time or
notice, or both would constitute a default) under any agreement or instrument to
which it is a party or it is bound; (iii) violate any provision of or require
any consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule or regulation
applicable to it; or (iv) result in the creation of any lien, charge or
encumbrance on any of its property.

 

(e)          As of the date of this Agreement, and subject to the terms and
conditions of the Deep Rights Farmout Agreement, it has cash available to it,
and from and after the date of this Agreement it shall continuously through the
drilling of the Commitment Wells have available to it, cash in an amount
sufficient to enable it to perform and discharge in full its obligations
hereunder.

 



12

 

 

(f)           There are no approvals, consents, filings or notifications
required to be obtained, made or given by it as a condition to or in connection
with the performance by it of its obligations under this Agreement or the
consummation by it of the transactions contemplated by this Agreement, except as
set forth in Section 14.16.

 

(g)          There are no pending suits, actions, or other proceedings in which
it is a party (or, to its knowledge, which have been threatened to be instituted
against it) which affect the execution and delivery by it of this Agreement to
which it is a party, the performance by it of its obligations under this
Agreement to which it is a party or the consummation of the transactions
contemplated hereby or thereby.

 

(h)          EOS: (i) is represented by competent legal counsel; (ii) has
knowledge and experience in financial and business matters, including
specifically oil and gas businesses; (iii) has the capability of evaluating the
merits and risks of entering into the transactions contemplated in this
Agreement; and (iv) is not in a significantly disparate bargaining position with
the other Parties. EOS acknowledges that none of the other Parties nor any other
person has made any representation or warranty, expressed or implied, as to the
accuracy or completeness of any information regarding the other Parties, the
Leases, or the transactions contemplated in this Agreement that has been
furnished or made available to the other Parties and its representatives, except
as expressly set forth in this Agreement, and, except as expressly set forth in
this Agreement, none of the other Parties nor any other person shall have or be
subject to any liability to EOS or any other person resulting from the
distribution to EOS, or EOS's use, of any such information, and any information,
documents or material made available to EOS in management presentations or in
any other form in expectation of the transactions contemplated hereby.

 

6.4          OPERATIONS hereby represents and warrants to BUCCANEER and EOS as
follows:

 

(a)          It is a limited liability company organized, validly existing and
in good standing under the laws of the State of Alaska.

 

(b)          It has full company power and authority to carry on its business as
presently conducted, to enter into this Agreement to which it is a party and to
perform its obligations under this Agreement. The execution and delivery of this
Agreement has been, and the performance of this Agreement and the transactions
contemplated hereby shall be, at the time required to be performed hereunder,
duly and validly authorized by all requisite company action on the part of it.

 

(c)          This Agreement has been duly executed and delivered on its behalf
constitute its legal, valid and binding obligation enforceable in accordance
with the terms hereof, except as enforceability may be limited by Equitable
Limitations.

 

(d)          Its execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement shall not: (i)
violate or be in conflict with, or require the consent of any person or entity
under, any provision of its organizational documents; (ii) conflict with, result
in a breach of, constitute a default (or an event that with the lapse of time or
notice, or both would constitute a default) under any agreement or instrument to
which it is a party or it is bound; (iii) violate any provision of or require
any consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule or regulation
applicable to it; or (iv) result in the creation of any lien, charge or
encumbrance on any of its property.

 



13

 

 

(e)          Other than as set for the herein, there are no approvals, consents,
filings or notifications required to be obtained, made or given by it as a
condition to or in connection with the performance by it of its obligations
under this Agreement or the consummation by it of the transactions contemplated
by this Agreement.

 

(f)           There are no pending suits, actions, or other proceedings in which
it is a party (or, to its knowledge, which have been threatened to be instituted
against it) which affect the execution and delivery by it of this to which it is
a party, the performance by it of its obligations under this Agreement to which
it is a party or the consummation of the transactions contemplated hereby or
thereby.

 

7.            AREAS OF MUTUAL INTEREST

 

7.1          EOS and BUCCANEER hereby designate an area of mutual interest (the
"AMI") pursuant to which EOS and BUCCANEER shall each have a right to
participate in the exploration for, development, and production of hydrocarbons
pursuant to additional non-producing oil and gas leases, which leases may be
acquired by either Party. The AMI includes the area within the red border line
depicted on the map attached hereto as EXHIBIT D.

 

7.2          If, during the duration of the AMI as hereafter set forth, either
EOS or BUCCANEER should acquire ("Acquiring Party") any oil and gas lease,
leasehold interest or mineral interest by any means including, but not limited
to, purchase, top lease, farmins, farmouts, farmout options, or acreage
contributions, within the AMI, then the Acquiring Party shall deliver, within
five (5) business days of such acquisition, a notice to the non-Acquiring Party,
in writing, of such acquisition setting forth the nature of the interest
acquired, all terms, provisions and contracts related to the acquisition (along
with copies of all documents relating to the acquisition or rights to earn a
leasehold or mineral interest) and the price paid therefor.

 

7.3          The non-Acquiring Party shall have a period of twenty (20) days
following the receipt of such notice to elect in writing to purchase at the
Acquiring Party's cost a proportionate share (as defined below) of such
acquisition by:

 

(a)          delivering a notice, in writing, during such twenty (20) day
period, to the Acquiring Party notifying the Acquiring Party that such
non-Acquiring Party elects to acquire its proportionate share of such
acquisition; and

 

(b)          within twenty (20) days after the expiration of the twenty (20) day
period applicable to the election notice described in clause (a) above,
remitting the required payment to the Acquiring Party.

 

7.4          As used in this section, the term "proportionate share" means, in
each case as adjusted pursuant to the last sentence of Section 7.5 below, fifty
per cent (50%) in the case of EOS, and fifty per cent (50%) in the case of
BUCCANEER.

 

7.5          The Acquiring Party shall assign, by form of assignment containing
reasonable and customary terms and conditions, to be mutually agreed by the
Parties, to the Party electing to participate in the acquisition, its
proportionate share of such acquired interest, subject to a like proportionate
share of the costs and obligations relating thereto; in each case such
proportionate share shall be equal to the proportionate share of such Party at
the time of such election (as distinguished from the proportionate share of such
Party as of the Effective Date).

 



14

 

 

7.6          If the interest is to be earned by drilling or shooting seismic,
the non-Acquiring Party must ratify all appropriate agreements within the twenty
(20) day period described in Section 7.3(b) hereunder. If the non-Acquiring
Party turns down any interest or fails to pay for its proportionate share of
such interest with respect to any given lease or prospect hereunder, the
Acquiring Party shall hold such interest free and clear of any further AMI
obligations of this Agreement, and the non-Acquiring Party will have no further
AMI obligations of this Agreement with respect to such lease or prospect.

 

7.7          The AMI and the agreements of the Parties with respect thereto for
the Leases shall remain in effect until the Leases have been abandoned in
accordance with the terms of the Cook Inlet Operating Agreement or the Parties
have otherwise agreed to terminate the AMI.

 

7.8          Notwithstanding the foregoing, EOS shall have an exclusive right
and option to pay 100% of the costs associated with at least one other offshore
prospect identified or acquired by BUCCANEER, in addition to the Commitment
Wells and North Cook Inlet Option Wells as set forth herein, in order to earn
into 50% of BUCCANEER’S Working Interest in such wells and leases, on similar
terms and conditions as set forth herein for the Commitments Wells. The
exclusive right and option set forth herein applies only to new non-producing
acquisitions or mutually agreed acquisitions within the AMI. In connection with
any other agreed exploration and production activities undertaken by the
Parties, BUCCANEER will provide all G&G evaluations within the AMI or with
respect to any and all Commitment Wells, prospects subject to an EOS option or
earn in, or wells for which costs are paid by EOS hereunder, at staff and office
cost +15% to EOS, and EOS shall have the exclusive right of first refusal on all
such leases or prospects evaluated hereunder within the AMI. BUCCANEER will also
discuss with EOS opportunities for additional exploration and development
activities and propose partnering relationships where applicable.

 

8.            Seismic Data

 

8.1          EOS and BUCCANEER shall have timely and comprehensive access in a
reciprocal manner to all well data and seismic data, including interpretive
data, owned by or in possession of either EOS or BUCCANEER or any of their
respective affiliates, within the AMI. Such access shall be subject to the terms
of any existing license agreements covering such data. EOS and BUCCANEER shall
each have the right to reprocess any seismic data owned or in the possession of
the other within the AMI, provided that such reprocessing is permitted under the
governing license agreement, if any, covering such data.

 

8.2          As consideration for a third party obtaining a working interest by
mutual agreement of the Parties in any of the Leases and becoming a party to
this Agreement, BUCCANEER and EOS shall grant and deliver to such third party a
license with respect to all seismic data, including raw and unprocessed seismic
data, and field magnetic tapes and associated support data, if available and
recoverable, within the AMI that is (i) owned or licensed by BUCCANEER or EOS,
or (ii) that is generated or commissioned by BUCCANEER or EOS pursuant to
arrangements finalized after the Effective Date; provided, in each case, such
grant will be delivered only to the extent any such data is transferable under
its applicable underlying license agreement, if any, and subject to any
Confidentiality or other agreements which may be applicable.

 



15

 

 

9.            Contracts for Drilling Rigs

 

9.1          OPERATIONS will utilize the Endeavour for the Commitment Wells, any
Northwest Cook Inlet Unit Wells and any additional drilling within the AMI,
where possible. OPERATIONS shall lease the Endeavour pursuant to an Offshore
Daywork Drilling Contract (the “Drilling Contract”), the form of which is
attached hereto as EXHIBIT E-1. Any land rigs, including the Glacier, shall be
leased or retained pursuant to an Onshore Daywork Drilling Contract, the form of
which is attached hereto as EXHIBIT E-2. (the “Onshore Drilling Contract”). If
the Endeavour is not available for operations in the AMI when needed, other
offshore rigs (if they are available and appropriate for operations hereunder)
may be utilized by mutual agreement between the Parties, provided, however,
where BUCCANEER becomes a Non-participating Party in a Non-consent Operation,
the provisions relating to a substitute Operator pursuant to the Cook Inlet
Operating Agreement shall apply. The rates and fees for the Endeavour shall be
as set forth in the Drilling Contract, or for land rigs as set forth in the
Onshore Drilling Contract, and shall be no greater than rates reasonable and
customarily charged at the time for arms-length transactions conducted in
comparable locations; provided, however, that the operating day rate for the
Endeavour shall be no more than One Hundred and Seventy Five Thousand Dollars
($175,000.00) per day, as adjusted in accordance with the provisions of the
Drilling Contract.

 

9.2          EOS will assume, and be responsible for, one hundred per cent
(100%) of the financial obligations and commitments associated with any and all
AFE’s, as amended, and as set forth in the Drilling Contract, and the Onshore
Drilling Contract, as applicable, for operations to be conducted pursuant to the
Cook Inlet Operating Agreement for the Commitment Wells, and BUCCANEER will
assume and be responsible for zero per cent (0%) of the obligations and
commitments under the Drilling Contract and Onshore Drilling Contract, as
applicable, for the Commitment Wells.

 

10.          Annual Budget

 

10.1       The technical and management representatives of the Parties shall
work together on a regular continuing basis to coordinate plans for work and
spending for each upcoming year. Based on the results of the jointly coordinated
plans, BUCCANEER shall prepare and deliver to EOS, on or prior to August 15 of
each year an annual budget for the next fiscal year (the “Annual Budget”). Such
Annual Budget shall cover the period from September 1 of such year to September
1 of the following calendar year and will involve all costs applicable to and
payable by the Parties including, but limited to, capital, operating costs, and
overhead. For the avoidance of doubt, if BUCCANEER is required to deliver to EOS
an Annual Budget for the period between September 1, 2013 and September 1, 2014,
such Annual Budget must be delivered on or prior to August 15, 2013. Subsequent
twelve month periods follow the same pattern. Other than the Commitment Wells,
in the event that the Parties cannot agree on a budget and one Party wishes to
pay and bear the entire amount required for an individual well or project, the
non-consent provisions of the Cook Inlet Operating Agreement will apply. For the
avoidance of doubt, the allocation and recoupment of costs of any Non-consent
Operation between participating and non-participating Parties shall be in
accordance with the provisions of the Cook Inlet Operating Agreement.

 

10.2       The Operating Committee shall review the proposed Annual Budget and
the members of the Operating Committee appointed by EOS and the members of the
Operating Committee appointed by BUCCANEER shall have a meeting at a mutually
agreeable time at which the members of the Operating Committee will negotiate in
good faith to attempt to agree on the final Annual Budget for the applicable
period, including such detail as is satisfactory to each member of the Operating
Committee. The Operating Committee shall also approve all specific operating
parameters, including but not limited to all costs, facility and production
support designs, well locations and completions, water injection, safety and
environmental issues, construction schedules, and personnel.

 



16

 

 

10.3       In the event the Operating Committee reached an agreement with one
another regarding such Annual Budget, the Annual Budget shall be final;
provided, however that BUCCANEER and EOS shall have the right to consent or
non-consent all operations contemplated in such Annual Budget as provided in the
Cook Inlet Operating Agreement. In the event the Operating Committee was unable
to agree on such Annual Budget, the Operating Committee will meet to negotiate
and attempt to resolve the disputes; provided, however, that whether or not the
Operating Committee resolves the disputes, the provisions in the Cook Inlet
Operating Agreement regarding Participating Parties and Non-Participating
Parties and Non-consent Operations govern the timing and content of operations
conducted, how they are conducted and at whose expense. In the event that a
disagreement on the Annual Budget cannot be reasonably resolved through the
non-consent provisions of the Cook Inlet Operating Agreement, final resolution
will be reached through the Dispute Resolution Procedures of the Cook Inlet
Operating Agreement.

 

11.          Insurance

 

11.1       Subject to Section 13.2 below, at all times while this Agreement is
in effect, OPERATIONS shall have and shall maintain in place insurance coverage
satisfactory to EOS and BUCCANEER and at least equal to the coverage
requirements in Exhibit "B" to the Cook Inlet Operating Agreement.
Notwithstanding the foregoing, with respect to any North Cook Inlet Unit Well,
OPERATIONS shall have and shall maintain in place insurance coverage
satisfactory to EOS and BUCCANEER and at least equal to the coverage
requirements set forth in the Deep Rights Farmout Agreement.

 

12.          Default and Remedies

 

12.1       The following items constitute events of default hereunder. The list
in this Section 12.1 is not exclusive; other occurrences and items may
constitute events of default hereunder.

 

(a)          Any Party shall fail to pay when due any amounts payable under this
Agreement.

 

(b)          Any representation or warranty made or deemed to be made by a Party
shall prove to have been incorrect in any material respect when made or deemed
to be made.

 

(c)          Any Party shall fail to perform or observe any term or covenant set
forth in this Agreement which is not covered by clause (a) above, if such
failure shall remain unremedied for fifteen (15) days after such Party receives
notice from another Party of the occurrence of such breach or failure.

 

12.2       In the event of a default by any Party as to any of its obligations
under this Agreement, in addition to those remedies under the Cook Inlet
Operating Agreement, a non-defaulting Party may pursue any remedies as may be
available at law or in equity.

 



17

 

 

12.3       A waiver or consent by a non-defaulting Party, express or implied, to
or of any breach or default by the defaulting Party in the performance of its
obligations hereunder shall not be a consent or waiver by a non-defaulting Party
to or of any other breach or default by the defaulting Party in the performance
of the same or any other obligations hereunder.

 

12.4       A non-defaulting Party shall be entitled to recover its costs of
investigation and court, together with reasonable attorneys’ fees, which are
incurred by the non-defaulting Party as a result of a breach or default by the
defaulting Party.

 

13.          Agreements Regarding Other Matters

 

13.1       Rights and Duties of Parties. The rights, duties, obligations and
liabilities of the Parties shall be several, not joint or collective. It is not
the purpose or intention to create any mining partnership, joint venture,
general partnership or other partnership relation and none shall be inferred
from the Agreements. If, for federal income tax purposes, the Agreements and
operations conducted thereunder are regarded as a partnership, each Party will
each file an election to be excluded from the application of Subchapter K of
Chapter 1 of Subtitle A of the Internal Revenue Code of 1986, and all amendments
thereto.

 

13.2       Restrictions on Transfer and Delegation. Neither BUCCANEER nor EOS
may transfer or assign any of its rights under this Agreement except for
transfers or assignments to a transferee made in connection with any conveyance,
sale, assignment, novation, transfer, farmout, exchange, or other disposition of
all or part of a Party's Working Interest or rights or obligations under the
Cook Inlet Operating Agreement made to such transferee in accordance with the
requirements of the Cook Inlet Operating Agreement. For the avoidance of doubt,
neither BUCCANEER nor EOS may transfer or assign any of its rights under this
Agreement until this Agreement shall have been executed by the assignee and
taken effect and the requirements of Section 26.1 of the Cook Inlet Operating
Agreement and the terms and conditions of the Deep Rights Farmout Agreement have
been met.

 

13.3       Ancillary Documents. As necessary, the Parties shall execute any
other ancillary documents including, but not limited to, any documents, forms,
etc. required by any governmental organization or authority necessary to
effectuate the terms and provisions of this Agreement and/or the Cook Inlet
Operating Agreement, whichever is applicable including, but not limited to,
designation of operator forms and other similar matters.

 

13.4       Transaction Expenses. Each Party will each pay its own expenses
incurred in connection with the negotiation, execution and delivery of the
transactions contemplated thereby.

 

13.5       Taxes and Recording Fees. Any sales taxes, transfer taxes,
documentary taxes and recording fees relating to an assignment hereunder shall
be paid by the assignee. Subject to the terms of the Cook Inlet Operating
Agreement, each Party shall be responsible for its own local, state and federal
income tax reporting, recognition of gain or loss, if any, and the taxes, if
any, payable with respect to the transaction.

 

13.6       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to the principles
of conflicts of laws, except that matters arising out of the Deep Rights Farmout
Agreement shall be subject to the terms and conditions of the Deep Rights
Farmout Agreement.

 



18

 

 

13.7       Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT NO PARTY SHALL BE
LIABLE FOR ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR
SPECULATIVE DAMAGES SUFFERED BY THE OTHER PARTY IN CONNECTION WITH THIS
AGREEMENT.

 

13.8       Dispute Resolution. Disputes arising under this agreement shall be
resolved in accordance with the Dispute Resolution Procedures of Exhibit “G” to
the Cook Inlet Operating Agreement or as otherwise agreed between the Parties.

 

13.9       Further Assurances. Each Party shall execute, acknowledge and deliver
to the other such further documents and take such other action, as may be
necessary in order to carry out the purposes of this Agreement.

 

13.10    Inherent Risk. Each Party hereby acknowledges its understanding and
acceptance of the inherent risks associated with the exploration for oil and
gas.

 

13.11    Deceptive Trade Practices Act. The Parties certify that they are not
“consumers” within the meaning of the Texas Deceptive Trade Practices-Consumer
Protection Act, Subchapter E of Chapter 17, Sections 17.41, et seq., of the
Texas Business and Commerce Code, as amended (“DTPA”). The Parties covenant, for
themselves and for and on behalf of any successor or assignee, that, if the DTPA
is applicable to this Agreement, (i) the Parties are “business consumers” as
that term is defined in the DTPA, (ii) AFTER CONSULTATION WITH ATTORNEYS OF
THEIR OWN SELECTION, EACH PARTY HEREBY VOLUNTARILY WAIVES AND RELEASES ALL OF
ITS RIGHTS AND REMEDIES UNDER THE DTPA AS APPLICABLE TO THE OTHER PARTY AND ITS
SUCCESSORS AND ASSIGNS, EXCEPT THOSE RIGHTS AND REMEDIES PROVIDED PURSUANT TO
SECTION 17.555 OF THE TEXAS BUSINESS AND COMMERCE CODE, AND (iii) EACH PARTY
SHALL DEFEND AND INDEMNIFY THE OTHER PARTY FROM AND AGAINST ANY AND ALL CLAIMS
OF OR BY THE INDEMNIFYING PARTY OR ANY OF ITS SUCCESSOR AND ASSIGNS OR ANY OF
ITS OR THEIR AFFILIATES BASED IN WHOLE OR IN PART ON THE DTPA ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.

 

13.12    Confidentiality. Except as expressly set forth herein and except as
required by applicable laws, the Parties acknowledge and agree that this
Agreement, their negotiations in connection herewith and all information
obtained by or provided to any of them in connection with the matters
contemplated herein or as it relates to the Subject Properties will be
maintained as confidential, except for disclosures to representatives of EOS and
BUCCANEER and their respective legal and financial advisors. Notwithstanding the
above, the existence and contents of this Agreement are intended to be
confidential and may not be disclosed to anyone other than representatives of
EOS and BUCCANEER and their respective legal advisors.

 

13.13    Press release. The Parties shall jointly issue a press release with
wording to be agreed between them. No Party or any of their respective
affiliates shall make any other public announcement or press release of
information concerning or arising out of this Agreement without the prior
written approval of the other Parties, and subject to the terms and conditions
of the Deep Rights Farmout Agreement as to any North Cook Inlet Unit press
releases. Press releases after the assignments of the Leases are approved by the
DNR and will be subject to the terms of the Cook Inlet Operating Agreement.

 



19

 

 

13.14    General Survival. The termination of this Agreement shall not relieve
any Party from any expense, liability, or other obligation, or any remedy which
has accrued or attached during or which is related to or attributable to the
period prior to such termination.

 

13.15    Notices. To be effective, any notice required or permitted to be
delivered under this Agreement must be delivered in accordance with (and shall
be deemed effective pursuant to) the notice provisions set forth in Article 9 of
the Cook Inlet Operating Agreement.

 

13.16    Board of Directors Approval. The obligations of the Parties hereunder
are subject to their respective Board of Directors’ approval, which approval
shall be sought promptly and in good faith. Should any Party fail to obtain such
approval within five (5) days of execution hereof, this Agreement and all
obligations hereunder shall be null and void.

 

14.          Construction and Interpretation of this Agreement

 

14.1       Headings for Convenience. All captions, numbering sequences, and
headings used in this Agreement are inserted for convenience only and shall in
no way define, limit or describe the scope or intent of this Agreement or any
part thereof, nor have any legal effect other than to aid a reasonable
interpretation of this Agreement.

 

14.2       Gender and Number. The use of pronouns in whatever gender or number
shall be deemed to be a proper reference to the Parties to this Agreement though
the Parties may be individuals, business entities, or groups thereof. Any
necessary grammatical changes required to make the provisions of this Agreement
refer to the correct gender or number shall in all instances be assumed as
though each case was fully expressed.

 

14.3       Independent Representation. Each Party has had the benefit of
independent representation with respect to the subject matter of this Agreement.
This Agreement, though it may be drawn by one Party, shall be construed fairly
and reasonably and not more strictly against one Party than another.

 

14.4       Amendment. No provision of this Agreement shall be modified or
amended except by the written agreements for the Parties.

 

14.5       Severance of Invalid Provisions. In case of a conflict between the
provisions of this Agreement and the provisions of any applicable laws or
regulations, the provisions of the laws or regulations shall govern over the
provisions of this Agreement. If, for any reason and for so long as, any clause
or provision of this Agreement is held by a court of competent jurisdiction to
be illegal, invalid, unenforceable or unconscionable under any present or future
law (or interpretation thereof), the remainder of this Agreement shall not be
affected by such illegality or invalidity. Any such invalid provision shall be
deemed severed from this Agreement as if this Agreement had been executed with
the invalid provisions eliminated. The surviving provisions of this Agreement
shall remain in full force and effect unless the removal of the invalid
provisions destroys the legitimate purposes of this Agreement; in which event
this Agreement shall no longer be of any force or effect. The Parties shall
negotiate in good faith for any required modifications to this Agreement
required as a result of this provision.

 

14.6       Integrated Agreement. This Agreement, and the exhibits and schedules
attached and incorporated herein, contain the final and entire agreement of the
Parties with respect to the subject matter of this Agreement. If there is a
conflict between the body of this Agreement and any exhibit attached to this
Agreement, including but not limited to, the Cook Inlet Operating Agreement, the
provisions in the body of this Agreement shall prevail. There are no
representations, warranties or promises, oral or written between the Parties
other than those included in this Agreement. This Agreement shall supersede and
replace all previous agreements (except for continuing confidentiality
requirements as to third Parties) except as provided herein, including
negotiations, understandings or promises, whether written or oral, relative to
the subject of this Agreement. Each of the Parties acknowledges that no other
Party has made any promise, representation or warranty that is not expressly
stated in this Agreement.

 



20

 

 

14.7       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns and
shall constitute a covenant running with the land and Leases included in
Exhibits A and B hereto.

 

14.8       Counterparts; Facsimile Signature. The Parties may execute this
Agreement in any number of duplicate originals, each of which constitutes an
original, and all of which, collectively, constitute only one agreement. The
Parties may execute this Agreement in counterparts, each of which constitutes an
original, and all of which, collectively, constitute only one agreement.
Delivery of an executed counterpart signature page by facsimile is as effective
as executing and delivering this Agreement in the presence of the other Parties
hereto. This Agreement is effective upon delivery of one executed counterpart
from each Party to the other Parties. In proving this Agreement, a Party must
produce or account only for the executed counterpart of the Party to be charged.

 

14.9       Capitalized terms used but not defined herein shall have the same
meaning as ascribed to them in the Cook Inlet Operating Agreement.

 

[signature page follows]

 



21

 

 

IN WITNESS WHEREOF, this Agreement is executed to be effective as of the
Effective Date.

 



BUCCANEER ALASKA, LLC   EOS PETRO, INC.       /s/ Curtis Burton   /s/ Nikolas
Konstant       By: Curtis Burton   By: Nikolas Konstant       Its: CEO   Its:
Chairman       BUCCANEER ALASKA OPERATIONS, LLC           /s/ Curtis Burton    
      By: Curtis Burton           Its: CEO    

 

Signature Page to Amended and Restated Cook Inlet Participation Agreement

 



 

 

 

EXHIBIT A

 

Attached to and made part of that certain Amended and Restated Cook Inlet
Participation Agreement dated August 21, 2013 by and between BUCCANEER, EOS and
OPERATIONS. BUCCANEER’s WI and NRI are represented herein below as of the
Effective Date.

 

LEASES

 



ADL Number   Effective Date   Gross/Net Acres   WI   NRI                  
Northwest Cook Inlet Unit                                   ADL-380384*  
10/1/2003   1280/1120   87.5%   63.5513% ADL-370742   10/1/2006   1920/1920  
100%   75.75% ADL-391270   6/1/2008   1848/1848   100%   75.75% ADL-391268  
6/1/2008   1920/1920   100%   75.75% ADL-391269   6/1/2008   640/640   100%  
75.75% ADL-391611   2/1/2011   1120/1120   100%   80.25%

 

*Subject to that certain Purchase Agreement between Renaissance Resources
(Alaska), LLC and Rutter and Wilbanks Corporation dated November 14, 2006.

 

Southern Cross Unit

 



ADL-391107   10/1/2007   1280/1280   100%   76.5% ADL-391789   2/1/1962  
2470/2470   100%   75.5% ADL-390379   10/1/2003   640/640   100%   75.5%
ADL-391108   10/1/2007   1912/1912   100%   75.5% ADL-391788   10/1/2007  
630/630   100%   75.5%



 



23

 

 

 

West Eagle Unit

 



ADL-391144 (1)   10/1/2007   3100/3100   100%   75.75% ADL-391145 (1)  
10/1/2007   3186.38/3186.38   100%   75.75% ADL-391625 (1)   03/1/2011  
2556.60/2556.60   100%   75.75% ADL-392387 (Seg) (2)   10/1/2007  
2534.77/2534.77   100%   75.75% ADL-392388 (Seg) (2)   10/1/2007  
1911.12/1911.12   100%   75.75% ADL-392389 (Seg) (2)   03/1/2011  
2534.77/2534.77   100%   75.75%

 

NOTES:

 

(1) Held by unit

 

(2) Expires 10/1/2014

 





24

 

 

EXHIBIT B

 

Attached to and made part of that certain Amended and Restated Cook Inlet
Participation Agreement dated August 21, 2013 by and between BUCCANEER, EOS and
OPERATIONS.

 

DEEP RIGHTS FARMOUT AGREEMENT

 

That certain North Cook Inlet Deep Farmout Agreement dated April 15, 2013
between ConocoPhillips Alaska, Inc., ConocoPhillips Company and Buccaneer
Alaska, LLC covering deep rights (defined in agreement) in ADL-17589, ADL-17590,
ADL-18740, ADL18741 and ADL-37831 (the “North Cook Inlet Unit”).

 



25

 

 

EXHIBIT C

 

Attached to and made part of that certain Amended and Restated Cook Inlet
Participation Agreement dated August 21, 2013 by and between BUCCANEER, EOS and
OPERATIONS.

 

COOK INLET OPERATING AGREEMENT

 

[to come]

 



26

 

 

EXHIBIT D

 

Attached to and made part of that certain Amended and Restated Cook Inlet
Participation Agreement dated August 21, 2013 by and between BUCCANEER, EOS and
OPERATIONS.

 



27

 

 

AREA OF MUTUAL INTEREST (AMI)

 

[image_001.jpg]

  

[image_002.jpg]

 



28

 

 

EXHIBIT E - 1

 

Attached to and made part of that certain Amended and Restated Cook Inlet
Participation Agreement dated August 21, 2013 by and between BUCCANEER, EOS and
OPERATIONS.

 

FORM OFFSHORE DAYWORK DRILLING CONTRACT

 

[to come]

 



29

 

 

EXHIBIT E - 2

 

Attached to and made part of that certain Amended and Restated Cook Inlet
Participation Agreement dated August 21, 2013 by and between BUCCANEER, EOS and
OPERATIONS.

 

FORM ONSHORE DAYWORK DRILLING CONTRACT

 

[to come]

 



30

 